Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Lee (Lee et al., US 2017/0251247 A1) teaches a method comprising: receiving query fingerprint data representing content (receiving a stream of query fingerprints corresponding with respective frames of media content being rendered by the media presentation device) (Fig. 3; [0066]) received by a content-presentation device (rendered by the media presentation device 18) (Figs. 1 and 2; [0028-0029], [0031], and [0066]) on a channel that is unidentified (the query fingerprint stream is media content with an unknown channel) ([0043]) to a fingerprint-matching server (wherein the query fingerprint stream can be reported to a network server for comparison with reference fingerprint streams) ([0008] and [0043]); making a first comparison of at least a first portion of the received query fingerprint data with at least one first reference fingerprint data set (comparing a first query fingerprint of a first frame of media content being rendered by the media presentation device with various reference fingerprints) (Fig. 3; [0067]), of a plurality of first reference fingerprint data sets (with various reference fingerprints) ([0067]), wherein each of the plurality of first reference fingerprints corresponds with a : determining that the channel on which the content-presentation device is receiving the content is an unidentified channel, and making a second comparison of at least a second portion of the received query fingerprint data with second reference fingerprint data representing a modifiable content- segment, wherein the second reference fingerprint data is different from d2etermining that the content received by the content-presentation device on the unidentified channel includes the modifiable content-segment, and performing an action that facilitates the content-presentation device performing a content-modification operation so as to output supplemental content on the unidentified channel. Prior art Jentz (Jentz et al., US 2013/0198773 A1) teaches detecting advertisements in a video stream based on continuously taking fingerprints of the broadcast channel and trying to match the fingerprints against a database of possible advertisements ([0034] and [0044]). However, Jentz does not teach doing a first fingerprint match to determine the if there is a match with a known channel identifier; nor “based on the first comparison, determining that the received query fingerprint data does not match any of the at least one first reference fingerprint data sets; responsive to the determining: determining that the channel on which the content-presentation device is receiving the content is an unidentified channel”. The combination of prior arts does not teach if one aspect (reference fingerprints with known channel identifiers) does not match to then determine the channel is an unidentified channel and thus use a second aspect (comparing second reference fingerprints that represent a modifiable content-segment); nor is there a reason for combination between the two, since Lee only cares about determining/matching the channel and Jentz only cares about matching a known advertisement. The advantage of doing both in succession is that “when the fingerprint-matching server cannot identify the channel using the query fingerprint data that represents 
Claims 1-20 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov